DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-7, in the reply filed on 9/1/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 8-9 have been withdrawn from prosecution as being directed toward a non-elected invention.  Claims 1-7 are active for prosecution thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim is confusing as to the ratio that produces the claimed stretchability and dielectric properties.  Clarification and recitation of this “ratio” is requested.
Regarding claim 3, the phrase “adjusted” to form the claimed properties is confusing and unclear as the Examiner questions what ratio or compositional make-up is required to produce these characteristics and request that these be recited in the claim for clarity. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Niederst et al. (2012/0238703).
Niederst et al. (2012/0238703) teaches copolymerizing an acrylate monomer with a vinyl monomer to form a polymer film [0019]-[0032].  The claim requires “having stretchability and dielectric properties” and Niederst et al. (2012/0238703) polymer film would inherently possess these characteristics as the film is formed by copolymerization from the same monomers.
Regarding claim 6, the acrylate-based monomer can be HEA which is recited as being a structure depicted in Fig. 1A of the specification which is the same as the claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Niederst et al. (2012/0238703) in combination with KR1020180117331.
Features detailed above concerning the teachings of Niederst et al. (2012/0238703) are incorporated here.  
Niederst et al. (2012/0238703) fails to teach the vinyl monomer being a crosslink agent.
KR1020180117331 teaches forming a polymer film whereby a divinyl ether functional group is utilized as a cross linking agent (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have utilized a vinyl monomer being a cross linking agent in Niederst et al. (2012/0238703) process as evidenced by KR1020180117331 with the expectation of producing the polymer film without needing an addition crosslinking agent.
Regarding claim 2, the coating process is by iCVD (KR1020180117331 – abstract).
Regarding claim 3, the Examiner takes the position that the desired characteristics would be a matter of design choice by one practicing in the art as the claimed thickness is taught to be 20-100nm which meets the claimed less than 500nm.
Regarding claims 4 and 5, the divinyl ether would have 2 or more vinyl groups and be across-linker. 
Regarding claim 7, the structure is depicted in the reference.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715